Exhibit 10.5

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

CONFIDENTIAL LICENSE AGREEMENT

FOR THE Wii CONSOLE

(Western Hemisphere)

THIS LICENSE AGREEMENT (“Agreement”) is entered into by and among NINTENDO OF
AMERICA INC., at 4820 150th Avenue N.E., Redmond, WA 98052 Attn: General Counsel
(Fax: 425-882-3585) (“NOA”) on one hand, and ELECTRONIC ARTS INC., at 209
Redwood Shores Parkway, Redwood City, CA 94065 Attn: General Counsel (Fax:
650-628-1424) and EA International (Studio and Publishing) Ltd a Bermuda company
with its office located at LOM Building, 27 Reid Street, Hamilton, HM11,
Bermuda, Attention: Manager (Fax: 1 44 1 2925829). (together, “LICENSEE”) on the
other hand. NOA and LICENSEE agree as follows:

1. RECITALS

1.1 NOA markets and sells advanced design, high-quality video game systems,
including the Wii video game console (“Wii”).

1.2 LICENSEE desires use of the highly proprietary programming specifications,
unique and valuable security technology, trademarks, copyrights and other
valuable intellectual property rights of NOA and its parent company, Nintendo
Co., Ltd., which rights are only available for use under the terms of a license
agreement, to develop, have manufactured, advertise, market and sell video game
software for play on Wii.

1.3 NOA is willing to grant a license to LICENSEE on the terms and conditions
set forth in this Agreement.

2. DEFINITIONS

2.1 “Artwork” means the text and design specifications for the Game Disc label
and the Printed Materials in the format specified by NOA in the Guidelines.

2.2 “Bulk Goods” means Game Discs that have been printed with the Game Disc
label Artwork for delivery to LICENSEE without Printed Materials or other
packaging.

2.3 “Check Disc(s)” means the pre-production Game Discs to be produced by
Nintendo.

2.4 “Confidential Information” means the information described in Section 8.1.

2.5 “Development Tools” means the development kits, programming tools, emulators
and other materials of Nintendo, or third parties authorized by Nintendo, that
may be used in the development of Games under this Agreement and that are
provided to LICENSEE by NOA, Nintendo or an authorized tool developer of NOA or
Nintendo.

2.6 “Effective Date” means the earlier of November 19, 2006, or the date that
LICENSEE placed its first order for Bulk Goods.

2.7 “Game Discs(s)” means custom optical discs for play on Wii on which a Game
has been stored.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 1



--------------------------------------------------------------------------------

2.8 “Game(s)” means any interactive programs (including source and object/binary
code) developed to be compatible with Wii.

2.9 “Guidelines” means the then current version of “Wii Programming Guidelines,”
“Licensee Packaging Guidelines,” and “Nintendo Trademark Guidelines,” together
with other guidelines provided by NOA to LICENSEE from time to time. [***]

2.10 “Independent Contractor” means any individual or entity that is not an
employee of LICENSEE, including any independent programmer, consultant,
contractor or advisor.

2.11 “Intellectual Property Rights” means individually, collectively or in any
combination, Proprietary Rights owned, licensed or otherwise held by Nintendo
that are associated with the development, manufacturing, advertising, marketing
or sale of the Licensed Products, including, without limitation, (a) registered
and unregistered trademarks and trademark applications used or licensed for use
by Nintendo in connection with Wii including Nintendo®, WiiTM, Official Nintendo
Seal of Quality®, and MiiTM , (b) select trade dress associated with Wii and
licensed video games for play thereon (other than trade dress that is specific
to Licensed Products published by LICENSEE and that is not derived from
Nintendo’s trade dress), (c) Proprietary Rights in the Security Technology
employed in the Games or Game Discs by Nintendo, (d) rights in the Development
Tools for use in developing the Games, excluding, however, rights to use,
incorporate or duplicate select libraries, protocols and/or sound or graphic
files associated with the Development Tools which belong to any third party and
for which no additional licenses or consents are required, (e) patents, design
registrations or copyrights which may be associated with the Game Discs or
Printed Materials (other than design registrations or copyrights that are
specific to Licensed Products published by LICENSEE and that are not derived
from Nintendo’s designs or copyrights), (f) copyrights in the Guidelines, and
(g) other Proprietary Rights of Nintendo in the Confidential Information.

2.12 “Licensed Products” means Bulk Goods after being assembled by or for
LICENSEE with the Printed Materials in accordance with the Guidelines.

2.13 “Marketing Materials” means marketing, advertising or promotional materials
developed by or for LICENSEE (or subject to LICENSEE’s approval) that promote
the sale of the Licensed Products, including but not limited to, television,
radio and on-line advertising, point-of-sale materials (e.g., posters,
counter-cards), package advertising, print media and all audio or video content
other than the Game that is to be included on the Game Disc.

2.14 “Microtransactions” mean and refer to offering to consumers, through any
means, in exchange for consideration from the consumer, any video game content
whatsoever that updates, modifies or supplements a Game, including, without
limitation, additional characters, character clothing or accessories, treasurers
and items, updated statistics, or additional playable features, levels or areas.

2.15 “NDA” means the non-disclosure agreement related to Wii previously entered
into between NOA and LICENSEE.

2.16 “Nintendo” means NOA’s parent company, Nintendo Co., Ltd., of Kyoto, Japan,
individually or collectively with NOA.

2.17 “Notice” means any notice permitted or required under this Agreement. All
notices shall be sufficiently given when (a) personally served or delivered, or
(b) transmitted by facsimile, with an original sent concurrently by first class
U.S. mail, or (c) deposited, postage prepaid, with a guaranteed air courier
service, in each case addressed as stated herein, or addressed to such other
person or address either party may designate in a Notice. Notice shall be deemed
effective upon the earlier of actual receipt or two (2) business days after
transmittal, provided, however, any Notice received after the recipient’s normal
business hours will be deemed received on the next business day.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 2



--------------------------------------------------------------------------------

2.18 “Price Schedule” means the then current version of NOA’s schedule of
purchase prices and minimum order quantities for the Bulk Goods.

2.19 “Printed Materials” means a plastic disc storage case, title page,
instruction booklet, warranty card and poster incorporating the Artwork.

2.20 “Promotional Disc(s)” means custom optical discs compatible with Wii that
incorporate select game promotional or supplemental materials, as may be
specified or permitted in the Guidelines.

2.21 “Proprietary Rights” means any rights or applications for rights owned,
licensed or otherwise held in patents, trademarks, service marks, copyrights,
mask works, trade secrets, trade dress, moral rights and publicity rights,
together with all inventions, discoveries, ideas, technology, know-how, data,
information, processes, formulas, drawings and designs, licenses, computer
programs, software source code and object code, and all amendments,
modifications, and improvements thereto for which such patent, trademark,
service mark, copyright mask work, trade secrets, trade dress, moral rights or
publicity rights may exist or may be sought and obtained in the future.

2.22 “Rebate Program” means any then current version of NOA’s optional rebate
program, establishing select terms for price rebates under this Agreement.

2.23 “Reverse Engineer(ing)” means, without limitation, (a) the x-ray,
electronic scanning or physical or chemical stripping of semiconductor
components, (b) the disassembly, decompilation, decryption or simulation of
object code or executable code, or (c) any other technique designed to extract
source code or facilitate the duplication of a program or product; [***].

2.24 “Security Technology” means Nintendo’s highly proprietary security features
in the Wii and the Licensed Products to minimize the risk of unlawful copying
and other unauthorized or unsafe usage, including, without limitation, any
security signature, bios, data scrambling, password, hardware security
apparatus, watermark, hologram, encryption, digital rights management system,
copyright management information system, proprietary manufacturing process or
any feature which obstructs piracy, limits unlawful, unsafe or unauthorized use,
or facilitates or limits compatibility with other hardware, software,
accessories or peripherals, or with respect to a video game system other than
the Wii, or limits distribution outside of the Territory.

2.25 “Term” means five (5) years from the Effective Date.

2.26 “Territory” means the U.S. and Canada and their respective territories and
possessions with respect to Electronic Arts Inc. and all other countries within
the Western Hemisphere and their respective territories and possessions with
respect to EA International (Studio and Publishing) Ltd

2.27 “Wii Network Services” means and includes the Wii Shop Channel Services,
WiiConnect24, and any related services and material delivered to a consumer’s
Wii console over the Internet.

3. GRANT OF LICENSE; LICENSEE RESTRICTIONS

3.1 Limited License Grant. For the Term and for the Territory, NOA grants to
LICENSEE a nonexclusive, nontransferable, limited license to (a) use, copy,
practice and modify the Intellectual Property Rights to develop (or have
developed on LICENSEE’s behalf) Games, Artwork, Marketing Materials and Printed
Materials for incorporation into Licensed Products and for use in marketing the
Licensed Products; and (b) reproduce, manufacture, advertise, market, publicly
display and perform, and sell Licensed Products and Marketing Materials that
incorporate the Intellectual Property Rights, subject to the terms and
conditions of this Agreement. Except as permitted under a separate written
authorization from Nintendo, LICENSEE shall not use the Intellectual Property
Rights for any other purpose.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 3



--------------------------------------------------------------------------------

3.2 LICENSEE Acknowledgement. LICENSEE acknowledges (a) the valuable nature of
the Intellectual Property Rights, (b) the right, title and interest of Nintendo
in and to the Intellectual Property Rights, and (c) the right, title, and
interest of Nintendo in and to the Proprietary Rights associated with all
aspects of Wii. LICENSEE recognizes that the Development Tools, Games, Game
Discs and Licensed Products will embody valuable rights of Nintendo and
Nintendo’s licensors. LICENSEE represents and warrants that it will not
undertake any act or thing which in any way impairs or is intended to impair any
part of the right, title, interest or goodwill of Nintendo in the Intellectual
Property Rights. LICENSEE’s use of the Intellectual Property Rights shall not
create any right, title or interest of LICENSEE therein. Licensee is authorized
and permitted to develop Games, and have manufactured, advertise, market, and
sell Licensed Products, only for play on Wii and only in accordance with this
Agreement.

3.3 LICENSEE Restrictions and Prohibitions. LICENSEE is not licensed to and
covenants that, without the express, written consent of NOA, it will not at any
time, directly or indirectly, do or cause to be done any of the following:

(a) grant access to, distribute, transmit or broadcast a Game by electronic
means or by any other means known or hereafter devised, including, without
limitation, by wireless, cable, fiber optic, telephone lines, microwave,
radiowave, computer or other device network, except (a) as a part of local
wireless Game play on and among two or more Wii systems, or between Wiis and
Nintendo DS systems (b) for the purpose of facilitating Game development under
the terms of this Agreement, or (c) as otherwise approved in writing by
Nintendo. LICENSEE shall use reasonable security measures, customary within the
high technology industry, to reduce the risk of unauthorized interception or
retransmission of any Game transmission. No right of retransmission shall attach
to any authorized transmission of a Game;

(b) authorize or permit any online activities involving a Game, including,
without limitation, multiplayer, peer-to-peer or online play;

(c) modify, install or operate a Game on any server or computing device for the
purpose of or resulting in the rental, lease, loan or other grant of remote
access to the Game;

(d) emulate, interoperate, interface or link a Game for operation or use with
any hardware or software platform, accessory, computer language, computer
environment, chip instruction set, consumer electronics device or device other
than Wii, the Nintendo DS system, the Development Tools or such other Nintendo
system as NOA may authorize in the Guidelines; provided, however, that LICENSEE
may do so for the sole purpose of facilitating development of a Game under the
terms of this Agreement;

(e) embed, incorporate, or store a Game in any media or format except the
optical disc format utilized by Wii, except as may facilitate the Game
development process under this Agreement;

(f) design, implement or undertake any process, procedure, program or act
designed to disable, obstruct, circumvent or otherwise diminish the
effectiveness or operation of the Security Technology;

(g) utilize the Intellectual Property Rights to design or develop any
interactive video game program, except as authorized under this Agreement;

(h) manufacture or reproduce a Game developed under this Agreement, except
through Nintendo; or

(i) Reverse Engineer or assist in Reverse Engineering all or any part of Wii,
including the hardware, software (embedded or not) or the Security Technology;
[***].

(j) engage in the distribution of (1) Games, (2) demos, updates or additions of
any kind for any Licensed Product, or (3) Microtransactions, through the Wii
Network Services or other online means, without a separate written agreement
with Nintendo addressing such activities;

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 4



--------------------------------------------------------------------------------

(k) include advertising or product placements for products or services of third
parties, whether in the Game, as separate content on a Game Disc (e.g., a
trailer), or in the Printed Materials;

(l) develop any Game that permits Nintendo’s Mii characters to appear;

(m) fail to strictly adhere to NOA’s Guidelines on Mii usage for any permitted
use of Miis in Games; or

(n) send any data, content, messages, advertising, or other communications of
any kind to any consumer’s Wii console through the Wii Network Services or
otherwise.

Nothing in this Section 3.3 shall be deemed to prohibit LICENSEE from developing
a game for other video game systems where such game has a similar audiovisual
display, look, or feel as found in the Game(s) developed by LICENSEE under this
Agreement, provided that LICENSEE does not use in the development thereof, or
incorporate therein, any Nintendo Intellectual Property Rights.

3.4 No Free-Riding; No Co-Publishing Arrangements. To protect Nintendo’s
valuable Intellectual Property Rights, to prevent the dilution of Nintendo’s
trademarks and to preclude free-riding by third parties on the goodwill
associated with Nintendo’s trademarks, the license granted under this Agreement
is limited to LICENSEE and may not be delegated or contracted out for the
benefit of a third party, except as provided in Section 12.2. This Agreement,
together with all submissions, representations, undertakings and approvals
contemplated of LICENSEE by this Agreement, is and shall remain the right and
obligation only of LICENSEE. All Printed Materials and Marketing Materials for a
Game shall prominently and accurately identify LICENSEE as NOA’s licensee. NOA
does not permit the designation or identification of any third party
co-publisher for a Game on any Game Disc or Game Disc label Artwork, however,
LICENSEE may identify a third party as a co-publisher, licensor, developer or
other partner of LICENSEE in those Printed Materials (other than the Game Disc
label), Marketing Materials or Game credits, as authorized under the Guidelines.
For purposes of clarification, LICENSEE’s name, or logo, will appear on the
Licensed Product Game Disc case and Game Disc label as it appears in the
preamble of this Agreement.

3.5 Development Tools. Nintendo may lease, loan or sell Development Tools to
LICENSEE to assist in the development of Games under this Agreement. Ownership
and use of any Development Tools shall be subject to the terms of this Agreement
and any separate license or purchase agreement required by Nintendo or any third
party licensing the Development Tools. LICENSEE acknowledges the respective
interests of Nintendo, and in the case of third-party Development Tools, such
third parties, in and to the Proprietary Rights associated with the Development
Tools. LICENSEE’s use of the Development Tools shall not create any right, title
or interest of LICENSEE therein. LICENSEE shall not, directly or indirectly,
(a) use the Development Tools for any purpose except the design and development
of Games under this Agreement, (b) reproduce or create derivatives of the
Development Tools, except in association with the development of Games under
this Agreement, (c) Reverse Engineer the Development Tools [***], or (d) sell,
lease, assign, lend, license, encumber or otherwise transfer the Development
Tools, except as may be allowed pursuant to Sections 3.6 and 8.3 below. Anything
developed or derived by LICENSEE as a result of a study of the performance,
design or operation of any Nintendo Development Tools shall be considered a
derivative work of the Intellectual Property Rights and shall belong to
Nintendo, but may be retained and utilized by LICENSEE in connection with this
Agreement. In no event shall LICENSEE (i) seek, claim or file for any patent,
copyright or other Proprietary Right with regard to any portions of such
derivative work that include Intellectual Property Rights, (ii) make available
to any third parties any portions of such derivative work that include
Intellectual Property Rights, except to an Independent Contractor of LICENSEE in
accordance with the requirements of Sections 3.6 and 8.3 below, or (iii) use any
portions of such derivative work that include Intellectual Property Rights
except in connection with the design and development of Games under this
Agreement. Anything developed or derived by LICENSEE as a result of a study of
the performance, design or operation of any third-party Development Tools shall
be governed by the terms of the license agreement

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 5



--------------------------------------------------------------------------------

applicable to such Development Tools. Notwithstanding any referral or
information provided or posted regarding third-party Development Tools, NOA and
Nintendo Co., Ltd. make no representations or warranties with regard to any such
third-party Development Tools. LICENSEE acquires and utilizes third-party
Development Tools at its own risk.

3.6 Third Party Developers. LICENSEE shall not disclose the Confidential
Information, the Guidelines or the Intellectual Property Rights to any
Independent Contractor, nor permit any Independent Contractor to perform or
assist in development work for a Game, unless and until such Independent
Contractor has signed a confidentiality agreement with LICENSEE that is no less
restrictive than the terms of Section 8 below, and that expressly includes the
following language:

“Independent Contractor may have access to highly-confidential and proprietary
information, intellectual property, and trade secrets of Nintendo Co., Ltd.
and/or Nintendo of America Inc. (collectively, “Nintendo”). Independent
Contractor expressly acknowledges (i) the valuable nature of such materials; and
(ii) Nintendo’s right, title and interest in such materials. All such materials
constitute confidential information under this agreement and shall be treated by
Independent Contractor as such. Independent Contractor shall not undertake any
act or thing which in any way impairs or is intended to impair any part of the
right, title, interest or goodwill of Nintendo in such materials. Independent
Contractor’s use of such materials shall not create any right, title or interest
of Independent Contractor therein. Nintendo Co., Ltd. and Nintendo of America
Inc. are intended third-party beneficiaries of this agreement.”

LICENSEE shall, upon request by NOA, provide NOA with copies of the
confidentiality agreements required by this Section. Notwithstanding any such
confidentiality agreement, LICENSEE shall remain fully responsible for, and
shall hold NOA and Nintendo Co., Ltd. harmless against, any breach of the
confidentiality agreement by any Independent Contractor involving any
Confidential Information, Guidelines, or Intellectual Property Rights. Licensee
may develop Games by or through its wholly-owned subsidiaries, provided that
such subsidiaries are known to NOA and are made expressly subject to the terms
of the NDA.

3.7 Games Developed for Linked Play on Two Systems. In the event the Guidelines
permit LICENSEE to develop a Game for simultaneous or linked play on Wii and on
another Nintendo video game system, LICENSEE shall be required to acquire and
maintain with NOA such additional licenses as are necessary for the use of the
Proprietary Rights associated with such other Nintendo video game system.

4. SUBMISSION AND APPROVAL OF GAME AND ARTWORK

4.1 Submission of a Completed Game to NOA. Upon completion of a Game, LICENSEE
shall deliver a prototype of the Game to NOA in a format specified in the
Guidelines. Delivery shall be made in accordance with the methods specified in
the Guidelines. Each Submission shall include such other information or
documentation that is required under the Guidelines, including, for example, a
complete set of written user instructions, a complete description of any
security holes, backdoors, time bombs, cheats, “easter eggs” or other hidden
features or characters in the Game and a complete screen text script. LICENSEE
must establish that the Game and any other content included on the Game Disc
complies with the Advertising Code of Conduct of the Entertainment Software
Ratings Board (“ESRB”) and that the Game has been rated EC, E, E10+, T or M (or
another non-Adult Only category added by the ESRB) by the ESRB. LICENSEE shall
provide NOA with a certificate of rating for the Game issued by the ESRB.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 6



--------------------------------------------------------------------------------

4.2 Testing of a Completed Game. Upon submission of a completed Game, NOA and
Nintendo Co., Ltd. shall promptly test the Game with regard to its technical
compatibility with and error-free operation on Wii, utilizing the lot check
process. Within a reasonable period of time after receipt, NOA shall approve or
disapprove such Game (and shall communicate the approval or disapproval of
Nintendo). If a Game is disapproved, NOA shall specify in writing the reasons
for such disapproval and state what corrections are necessary. After making the
necessary corrections, LICENSEE may, at its discretion, submit a revised Game to
NOA for testing. [***] NOA shall not unreasonably withhold or delay its approval
of any Game. Neither the testing nor approval of a Game by NOA or Nintendo Co.,
Ltd. shall relieve LICENSEE of its sole responsibility for the development,
quality and operation of the Game or in any way create any warranty by NOA or
Nintendo Co., Ltd. relating to any Licensed Product.

4.3 Production of Check Discs. By submission of a completed Game to NOA in
accordance with section 4.1, LICENSEE authorizes Nintendo to proceed with
production of Check Discs for such Game. If NOA approves a Game, it shall
promptly, and without further notification to or instruction from LICENSEE,
submit such Game for the production of Check Discs. Unless otherwise advised by
LICENSEE, following production of the Check Discs, NOA shall deliver to LICENSEE
approximately ten (10) Check Discs for content verification, testing and final
approval by LICENSEE.

4.4 Approval or Disapproval of Check Discs by LICENSEE. If, after review and
testing, LICENSEE approves the Check Discs, it shall promptly transmit to NOA a
signed authorization for production in the form specified in the Guidelines. If
LICENSEE does not approve the sample Check Discs for any reason, LICENSEE shall
advise NOA in writing and may, after undertaking any necessary changes or
corrections, resubmit the Game to NOA for approval in accordance with the
procedures set forth in this Section 4. The absence of a signed authorization
form from LICENSEE within five (5) days after delivery of the Check Discs to
LICENSEE shall be deemed disapproval of such Check Discs. Production of any
order for Bulk Goods shall not proceed without LICENSEE’s signed authorization.

4.5 Cost of Disc Stamper Production. If LICENSEE (a) disapproves the Check Discs
for any reason other than defects caused by Nintendo or its agents or (b) fails
to order the minimum order quantity of any Game approved by NOA, LICENSEE shall
reimburse NOA (or its designee) for the reasonable estimated cost of the
production of the Check Discs, including the cost of the disc stamper. The
payment will be due upon the earlier of (x) the subsequent submission by
LICENSEE of a revised version of the Game to NOA, or (y) six months after the
date the Game was first approved by NOA.

4.6 Submission and Approval of Artwork. Prior to submitting a completed Game to
NOA under Section 4.1, LICENSEE shall submit to NOA all Artwork for the proposed
Licensed Product. Within ten (10) business days of receipt, NOA shall approve or
disapprove the Artwork based on the applicable criteria set forth in the
Guidelines. If any Artwork is disapproved, NOA shall specify in writing the
reasons for such disapproval and state what corrections or improvements are
necessary to cause the submitted Artwork to conform to the applicable
Guidelines. After making the necessary corrections or improvements, LICENSEE
may, at its discretion, submit revised Artwork to NOA for approval. [***] NOA
shall not unreasonably withhold or delay its approval of any Artwork. The
approval of the Artwork by NOA shall not relieve LICENSEE of its sole
responsibility for the development and quality of the Artwork or in any way
create any warranty for the Artwork or the Licensed Product by NOA. All Artwork
must be approved prior to submitting an order for the Bulk Goods, and LICENSEE
shall not produce any Printed Materials for commercial distribution until such
Artwork has been approved by NOA.

4.7 Promotional Discs. In the event NOA issues Guidelines in the future that
permit LICENSEE to develop and distribute Promotional Discs, either separately
or as a part of the Licensed Product, the content and specifications of such
Promotional Disc shall be subject to all of the terms and conditions of this
Agreement, including, without limitation, the Guidelines, the Price Schedule and
the submission and approval procedures provided for in this Section 4.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 7



--------------------------------------------------------------------------------

5. ORDER PROCESS, PURCHASE PRICE, PAYMENT AND DELIVERY

5.1 Submission of Orders by LICENSEE. After receipt of NOA’s approval for a Game
and Artwork, LICENSEE may at any time submit a written purchase order to NOA for
Bulk Goods for such Game. The terms and conditions of this Agreement shall
control over any contrary or additional terms of such purchase order or any
other written documentation or verbal instruction from LICENSEE. All orders
shall be subject to acceptance by NOA in Redmond, WA.

5.2 Purchase Price and Minimum Order Quantities. The purchase price and minimum
order quantities for the Bulk Goods shall be set forth in NOA’s then current
Price Schedule. Unless otherwise specifically provided for, the purchase price
includes the cost of manufacturing a single Game Disc, together with a royalty
for the use of the Intellectual Property Rights. No taxes, duties, import fees
or other tariffs related to the development, manufacture, import, marketing or
sale of the Licensed Products (except for taxes imposed on NOA’s income) are
included in the purchase price and all such taxes are the responsibility of
LICENSEE; [***]. The Price Schedule is subject to change by NOA at any time
without Notice, provided however, that any price increase shall be applicable
only to purchase orders submitted, paid for, and accepted by NOA after the
effective date of the price increase.

5.3 Payment. Upon placement of an order with NOA, LICENSEE shall pay the full
purchase price either (a) by tender of an irrevocable letter of credit in favor
of NOA (or its designee) and payable at sight, issued by a bank acceptable to
NOA and confirmed, if requested by NOA, at LICENSEE’s expense, or (b) in cash,
by wire transfer to an account designated by NOA. All letters of credit shall
comply with NOA’s written instructions and all associated banking charges shall
be for LICENSEE’s account.

5.4 Delivery of Bulk Goods. Bulk Goods shall be delivered to LICENSEE FCA
Torrance, California, USA, or such other delivery point within the continental
United States as may be specified by NOA. Orders may be delivered in partial
shipments, at NOA’s option. Title to Bulk Goods shall vest in LICENSEE in
accordance with the terms of the applicable letter of credit, or in the absence
thereof, upon delivery to LICENSEE and receipt by NOA of full payment for the
shipment at issue. The term “FCA” shall have the same meaning for purposes of
this Section as given by INCOTERMS 2000.

5.5 Rebate Program. NOA, at its sole option, may elect to offer a Rebate Program
to its Wii licensees. If NOA offers such a Rebate Program, LICENSEE shall be
entitled to participate in it, and the terms and conditions applicable to
LICENSEE under the Rebate Program shall be the same as those applicable to NOA’s
other Wii licensees. The terms and conditions of any Rebate Program shall,
however, be subject to NOA’s sole discretion. LICENSEE shall not be entitled to
offset any claimed rebate amount against other amounts owing NOA. No interest
shall be payable by NOA to LICENSEE on any claimed rebate. The Rebate Program is
subject to change or cancellation by NOA at any time without Notice.

6. MANUFACTURE OF THE LICENSED PRODUCT

6.1 Manufacturing. Nintendo Co., Ltd. shall be the exclusive source for the
manufacture of the Game Discs, Check Discs and Promotional Discs, with
responsibility for all aspects of the manufacturing process, including the
selection of the locations and specifications for any manufacturing facilities,
determination of materials and processes, appointment of suppliers and
subcontractors and management of all work-in-progress. Upon acceptance by NOA of
a purchase order from LICENSEE and receipt of payment as provided for at
Section 5.3 herein, NOA shall place the order with Nintendo Co., Ltd. who shall
(through its suppliers and subcontractors) arrange for manufacturing.

6.2 Security Features. The final release version of the Game, the Game Disc and
the Printed Materials shall include such Security Technology as Nintendo, in its
sole discretion, deems necessary or appropriate to (a) reduce the risk of
unlawful copying or other unlawful, unsafe or unauthorized uses, (b) protect the
Proprietary Rights of Nintendo and of LICENSEE, (c) promote consumer confidence,
and (d) increase the quality or reliability of Wii.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 8



--------------------------------------------------------------------------------

6.3 Printed Materials for Bulk Goods. It shall be the responsibility of LICENSEE
to assemble the Printed Materials and Bulk Goods into the Licensed Products in
accordance with the Guidelines. No other materials, items, products or packaging
may be included or assembled with the Bulk Goods without NOA’s prior written
consent. Bulk Goods may be sold or distributed by LICENSEE only when fully
assembled in accordance with the Guidelines.

6.4 Prior Approval of LICENSEE’s Independent Contractors. Prior to the placement
of a purchase order for Bulk Goods, LICENSEE shall obtain NOA’s approval of any
Independent Contractors, other than an entity controlled by, controlling or
under common control with LICENSEE, selected to perform the production and
assembly operations. LICENSEE shall provide NOA with the names, addresses and
all business documentation reasonably requested by NOA for such Independent
Contractors. NOA may, prior to approval and at reasonable intervals thereafter,
(a) require submission of additional business or financial information regarding
the Independent Contractors, (b) inspect applicable facilities of the
Independent Contractors, and (c) be present to supervise any work on the
Licensed Products to be done by the Independent Contractors. If at any time NOA
deems the Independent Contractor to be unable to meet quality, security or
performance standards reasonably established by NOA, NOA may refuse to grant its
approval or withdraw its approval upon Notice to LICENSEE. LICENSEE may not
proceed with the production of the Printed Materials or assembly of the Licensed
Product by such Independent Contractor until NOA’s concerns have been resolved
to its satisfaction or until LICENSEE has selected and received NOA’s approval
of another Independent Contractor. NOA may establish preferred or required
supply sources for select components of the Printed Materials, or for assembly
of Printed Materials and Bulk Goods into Licensed Products, which sources shall
be deemed preapproved in accordance with this Section 6.4. [***] LICENSEE shall
comply with all sourcing requirements established by NOA.

6.5 Sample Printed Materials. Within a reasonable period of time after
LICENSEE’s assembly of an initial order for Bulk Goods for a Game title,
LICENSEE shall provide NOA with (a) six (6) samples of the fully assembled
Licensed Product, and (b) seventy-five (75) samples of the LICENSEE produced
Printed Materials (excluding the plastic disc storage case, warranty card, and
poster) for such Game title.

6.6 Retention of Sample Licensed Products by NOA. NOA or Nintendo may, at their
own expense, manufacture reasonable quantities of the Bulk Goods, and make a
reasonable number of copies of the Printed Materials to be used for archival
purposes, legal proceedings against infringers of the Intellectual Property
Rights and for other lawful purposes, but in no event for subsequent sale or
distribution.

7. MARKETING AND ADVERTISING

7.1 Approval of Marketing Materials. LICENSEE represents and warrants that the
Printed Materials and the Marketing Materials shall be of high quality and
comply with (a) the Guidelines, (b) the ESRB’s Advertising Code of Conduct and
Principles and Guidelines for Responsible Advertising, and (c) all applicable
laws and regulations in those jurisdictions in the Territory where they will be
used or distributed, including without limitation all applicable privacy laws
such as the Children’s Online Privacy Protection Act. Prior to actual use or
distribution, LICENSEE shall submit to NOA for review samples of all proposed
Marketing Materials. NOA shall, within ten (10) business days of receipt,
approve or disapprove of the quality of such samples based on the applicable
criteria set forth in the Guidelines. If any of the samples are disapproved, NOA
shall specify the reasons for such disapproval and state what corrections and/or
improvements are necessary to cause the submitted Marketing Materials to conform
to the applicable Guidelines. After making the necessary corrections and/or
improvements, LICENSEE may, at its discretion submit revised samples for
approval by NOA. [***] The process described in the four preceding sentences
shall be repeated until NOA either approves the samples or LICENSEE determines
(at its discretion) that it shall not re-submit the samples for approval. No
Marketing Materials shall be used or distributed by LICENSEE without NOA’s prior
written approval. NOA shall not unreasonably withhold or delay its approval of
any proposed Marketing Materials.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 9



--------------------------------------------------------------------------------

7.2 Restriction on Bundling. [***] To protect Nintendo’s valuable Intellectual
Property Rights, to prevent the dilution of Nintendo’s trademarks and to
preclude free-riding by non-licensed products on the goodwill associated with
Nintendo’s trademarks, LICENSEE shall not market or distribute any Games or Game
Discs that have been bundled with any peripheral designed for use with Wii that
has not been licensed or approved in writing by NOA.

7.3 Warranty and Repair. LICENSEE shall provide the original consumer of any
Licensed Product unit with a minimum ninety (90) day limited warranty on all
Licensed Products. LICENSEE shall also provide reasonable product service,
including out-of-warranty service, for all Licensed Products. LICENSEE shall
make such warranty and repair information available to consumers as required by
applicable federal and state law.

7.4 Business Facilities. LICENSEE agrees to develop and maintain (a) suitable
office facilities within the United States, adequately staffed to enable
LICENSEE to fulfill all responsibilities under this Agreement, (b) necessary
warehouse, distribution, marketing, sales, collection and credit operations to
facilitate proper handling of the Licensed Products, and (c) customer service
and game counseling, including telephone service, to adequately support the
Licensed Products in accordance with game industry standards in each country or
local market where LICENSEE distributes Licensed Products.

7.5 No Sales Outside the Territory. LICENSEE covenants that it shall not market,
sell, offer to sell, import or distribute the Licensed Products outside the
Territory, or to any third party within the Territory whom LICENSEE knows, or
has reason to know, intends to subsequently distribute such Licensed Products
outside the Territory.

7.6 [SECTION INTENTIONALLY OMITTED.]

7.7 NOA Promotional Materials, Publications and Events. At its option and
expense, NOA may (a) utilize screen shots, Artwork and information regarding the
Licensed Products in Nintendo Power, Nintendo Power Source, official Nintendo
sponsored web sites or other advertising, promotional or marketing media, which
promote Nintendo products, services or programs, and (b) exercise public
performance rights in the Games published by LICENSEE and use related trademarks
and Artwork in connection with NOA sponsored contests, tours, conventions, trade
shows, press briefings and similar events which promote Wii. NOA shall make a
reasonable, good faith effort to advise LICENSEE in advance of any such use of
LICENSEE’s Games or related trademarks.

7.8 Nintendo Gateway System. To promote and increase demand for games on
Nintendo video game systems, NOA licenses select games in various non-coin
activated commercial settings such as commercial airlines, cruise ships, rail
systems and hotels, where customers play games on specially adapted Nintendo
video game hardware referred to as the “Nintendo Gateway System”. If NOA
identifies a Game for possible license on the Nintendo Gateway System, the
parties agree to conduct good faith negotiations to determine commercially
reasonable terms for such participation.

8. CONFIDENTIAL INFORMATION

8.1 Definition. Confidential Information means information provided to LICENSEE
by Nintendo or any third party working with Nintendo relating to the hardware
and software for Wii or the Development Tools, including, but not limited to,
(a) all current or future information, know-how, techniques, methods,
information, tools, emulator hardware or software, software development
specifications, proprietary manufacturing processes and/or trade secrets,
(b) any information on patents or patent applications, (c) any business, legal,
marketing, pricing or sales data or information, and (d) any other information
or data relating to development, design, operation, manufacturing, marketing or
sales. Confidential Information shall include all confidential information
disclosed, whether in writing, orally, visually, or in the form of drawings,
technical specifications, software, samples, pictures, models, recordings, or
other tangible items which contain or manifest, in any form, the above listed
information. Confidential Information shall not include (i) data and information
which was in the public domain prior to LICENSEE’s receipt of the same
hereunder, or which subsequently becomes part of the public domain by
publication or otherwise, except by LICENSEE’s wrongful act or omission,
(ii) data and information

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 10



--------------------------------------------------------------------------------

which LICENSEE can demonstrate, through written records kept in the ordinary
course of business, was in its possession without restriction on use or
disclosure, prior to its receipt of the same hereunder and was not acquired
directly or indirectly from Nintendo under an obligation of confidentiality
which is still in force, and (iii) data and information which LICENSEE can show
was received by it from a third party who did not acquire the same directly or
indirectly from Nintendo and to whom LICENSEE has no obligation of
confidentiality.

8.2 Disclosures Required by Law. LICENSEE shall be permitted to disclose
Confidential Information if such disclosure is required by an authorized
governmental or judicial entity, provided that LICENSEE shall notify NOA at
least thirty (30) days prior to such disclosure. LICENSEE shall use its best
efforts to limit the disclosure to the greatest extent possible consistent with
LICENSEE’s legal obligations, and if required by NOA, shall cooperate in the
preparation and entry of appropriate protective orders.

8.3 Disclosure and Use. NOA may provide LICENSEE with highly confidential
development information, Guidelines, Development Tools, systems, specifications
and related resources and information constituting and incorporating the
Confidential Information to assist LICENSEE in the development of Games.
LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement. LICENSEE shall limit access to the Confidential Information to
LICENSEE’s employees, and Independent Contractors that are in compliance with
the requirements of Section 3.6 above, having a strict need to know and shall
advise such individuals of their obligation of confidentiality as provided
herein. LICENSEE shall require each such individual retain in confidence the
Confidential Information pursuant to a written non-disclosure agreement with
LICENSEE. LICENSEE shall use its best efforts to ensure that individuals who are
permitted hereunder to work with or otherwise having access to Confidential
Information shall not disclose or make any unauthorized use of the Confidential
Information.

8.4 Agreement Confidentiality. LICENSEE and NOA each agrees that the terms,
conditions and contents of this Agreement shall be treated as confidential. Any
public announcement or press release regarding this Agreement shall be subject
to the prior written approval of both parties. The parties may disclose this
Agreement (a) to accountants, banks, financing sources, lawyers, parent
companies and related parties under substantially equivalent confidentiality
obligations, (b) in connection with any formal legal proceeding for the
enforcement of this Agreement, (c) as required by the regulations of the
Securities and Exchange Commission (“SEC”), provided that all Confidential
Information shall be redacted from such disclosures to the maximum extent
allowed by the SEC, and (d) in response to lawful process, subject to a written
protective order.

8.5 Notification Obligations. LICENSEE shall promptly notify NOA of the
unauthorized use or disclosure of any Confidential Information by LICENSEE or
any of its employees, or any Independent Contractor or its employees, and shall
promptly act to recover any such information and prevent further breach of the
obligations herein. The obligations of LICENSEE set forth herein are in addition
to and not in lieu of any other legal remedy that may be available to NOA under
this Agreement or applicable law.

8.6 Continuing Effect of the NDA. The terms of this Section 8 supplement the
terms of the NDA, which shall remain in effect. In the event of a conflict
between the terms of the NDA and this Agreement, the provisions of this
Agreement shall control.

9. REPRESENTATIONS AND WARRANTIES

9.1 LICENSEE’s Representations and Warranties. LICENSEE represents and warrants
that:

(a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,

(b) the execution, delivery and performance of this Agreement by LICENSEE does
not conflict with any agreement or understanding to which LICENSEE may be bound,
and

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 11



--------------------------------------------------------------------------------

(c) excluding the Intellectual Property Rights, LICENSEE is either (i) the sole
owner in the Territory of all right, title and interest in and to the
trademarks, copyrights and all other Proprietary Rights incorporated into the
Game or the Artwork or used in the development, advertising, marketing and sale
of the Licensed Products or the Marketing Materials, or (ii) the holder of such
rights in the Territory, including trademarks, copyrights and all other
Proprietary Rights which belong to any third party but have been licensed from
such third party by LICENSEE, as are necessary for incorporation into the Game
or the Artwork or as are used in the development, advertising, marketing and
sale of the Licensed Products or the Marketing Materials under this Agreement.

9.2 NOA’s Representations and Warranties. NOA represents and warrants that:

(a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
and

(b) the execution, delivery and performance of this Agreement by NOA does not
conflict with any agreement or understanding to which NOA may be bound.

9.3 INTELLECTUAL PROPERTY RIGHTS DISCLAIMER. NOA (ON ITS OWN BEHALF AND ON
BEHALF OF NINTENDO AND ITS AFFILIATES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS)
EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES CONCERNING THE SCOPE OR
VALIDITY OF THE INTELLECTUAL PROPERTY RIGHTS. NOA (ON ITS OWN BEHALF AND ON
BEHALF OF NINTENDO AND ITS AFFILIATES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS)
EXPRESSLY DISCLAIMS ANY WARRANTY THAT THE DESIGN, DEVELOPMENT, ADVERTISING,
MARKETING OR SALE OF THE LICENSED PRODUCTS OR THE USE OF THE INTELLECTUAL
PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON ANY PATENT, COPYRIGHT,
TRADEMARK OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY. ANY WARRANTY THAT MAY BE
PROVIDED IN ANY APPLICABLE PROVISION OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER
COMPARABLE LAW OR STATUTE IS EXPRESSLY DISCLAIMED. LICENSEE HEREBY ASSUMES THE
RISK OF INFRINGEMENT.

9.4 GENERAL DISCLAIMER. NOA (ON ITS OWN BEHALF AND ON BEHALF OF NINTENDO AND ITS
AFFILIATES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ANY AND
ALL WARRANTIES WITH RESPECT TO THE BULK GOODS AND THE LICENSED PRODUCTS,
INCLUDING, WITHOUT LIMITATION, THE SECURITY TECHNOLOGY. LICENSEE PURCHASES AND
ACCEPTS ALL BULK GOODS AND LICENSED PRODUCTS ON AN “AS IS” AND “WHERE IS” BASIS.
NOA (ON ITS OWN BEHALF AND ON BEHALF OF NINTENDO AND ITS AFFILIATES, LICENSORS,
SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL WARRANTIES UNDER THE
APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A GENERAL OR PARTICULAR PURPOSE.

9.5 LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, NEITHER NOA
NOR NINTENDO (NOR THEIR AFFILIATES, LICENSORS, SUPPLIERS OR SUBCONTRACTORS)
SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS ARISING OUT OF OR RELATED TO
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS AGREEMENT BY
NOA, THE MANUFACTURE OF THE BULK GOODS OR THE USE OF THE BULK GOODS ON ANY
NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR BY ANY END USER.

10. INDEMNIFICATION

10.1 Claim. “Claim” means any and all third party claims, demands, actions,
suits, proceedings, losses, liabilities, damages, expenses and costs, including,
without limitation, reasonable attorneys’ fees and costs and any expenses
incurred in the settlement or avoidance of any such claim. “Claim” shall
specifically include civil, criminal, and regulatory matters, and those brought
by any third party (including governmental authorities or agencies) under any
federal, state, or foreign law or regulation, or the rules of any
self-regulatory body (e.g., ESRB).

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 12



--------------------------------------------------------------------------------

10.2 LICENSEE’s Indemnification. LICENSEE shall indemnify and hold harmless NOA
and Nintendo (and any of their respective affiliates, subsidiaries, licensors,
suppliers, officers, directors, employees or agents) from any Claims which are
alleged to result from or be in connection with:

(a) a breach by LICENSEE of any of the provisions in this Agreement,

(b) any infringement of a third party’s Proprietary Rights as a result of the
design, development, advertising, marketing, sale or use of any aspect of the
Licensed Products, Promotional Materials or the Marketing Materials,

(c) a defect, failure to warn, bodily injury (including death) or other personal
or property damage arising out of, or in connection with, the design,
development, advertising, marketing, sale or use of any aspect of the Licensed
Products, and

(d) the design, development, advertising, marketing, sale or use of any aspect
of the Licensed Products, Promotional Materials or the Marketing Materials.

NOA and LICENSEE shall give prompt Notice to the other of any Claim which is or
which may be subject to indemnification under this Section 10. With respect to
any such Claim, LICENSEE, as indemnitor, shall have the right to select counsel
and to control the defense and/or settlement thereof. NOA may, at its own
expense, participate in such action or proceeding with counsel of its own
choice. LICENSEE shall not enter into any settlement of any Claim in which
(i) NOA or Nintendo has been named as a party and such settlement involves an
admission of liability or other obligation or restriction on the part of NOA or
Nintendo, or (ii) Intellectual Property Rights have been asserted, without NOA’s
prior written consent such consent not to be unreasonably withheld or delayed.
NOA shall provide reasonable assistance to LICENSEE in its defense of any Claim.

10.3 LICENSEE’s Insurance. LICENSEE shall, at its own expense, obtain a
comprehensive policy of general liability insurance (including coverage for
advertising injury and product liability Claims) from an insurance company rated
at least B+ by A.M. Best. Such policy of insurance shall be in an amount of not
less than Five Million Dollars ($5,000,000 US) on a per occurrence basis and
shall provide for adequate protection against any Claims. Such policy shall name
NOA and Nintendo Co., Ltd. as additional insureds and shall specify it may not
be canceled without thirty (30) days’ prior written Notice to NOA. A Certificate
of Insurance shall be provided to NOA’s Licensing Department not later than the
date of the initial order of Bulk Goods under this Agreement. If LICENSEE fails
to provide NOA’s Licensing Department with such Certificate of Insurance or
fails to maintain such insurance at any time during the Term and for a period of
two (2) years thereafter, NOA, in its sole discretion may secure comparable
insurance, at LICENSEE’s expense, for the sole benefit and protection of NOA and
Nintendo Co., Ltd. only and not for LICENSEE.

10.4 Suspension of Production. In the event NOA deems itself at risk with
respect to any Claim under this Section 10, NOA may, at its sole option, suspend
production, delivery or order acceptance for any Bulk Goods, in whole or in
part, pending resolution of such Claim.

11. PROTECTION OF PROPRIETARY RIGHTS

11.1 Joint Actions against Infringers. LICENSEE and NOA may agree to jointly
pursue cases of infringement involving the Licensed Products, as such Licensed
Products will contain Proprietary Rights owned by each of them. Unless the
parties otherwise agree, or unless the recovery is expressly allocated between
them by the court, in the event of such an action, any recovery shall be used
first to reimburse LICENSEE and NOA for their respective reasonable attorneys’
fees and costs, pro rata, and any remaining recovery shall be distributed to
LICENSEE and NOA, pro rata, based upon the fees and costs incurred in bringing
such action.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 13



--------------------------------------------------------------------------------

11.2 Actions by LICENSEE. LICENSEE, without the consent of NOA, may bring any
action or proceeding relating to an infringement or potential infringement of
LICENSEE’s Proprietary Rights in the Licensed Products. LICENSEE will have the
right to retain all proceeds it may derive from any recovery in connection with
such actions.

11.3 Actions by NOA. NOA, without the consent of LICENSEE, may bring any action
or proceeding relating to an infringement or potential infringement of NOA’s
Intellectual Property Rights in the Licensed Products. NOA will have the right
to retain all proceeds it may derive from any recovery in connection with such
actions.

12. ASSIGNMENT

12.1 Definition. “Assignment” means every type and form of assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of
LICENSEE’s rights or obligations under this Agreement, including, but not
limited to, (a) a voluntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge and/or hypothecation by LICENSEE of all or any portion of
its rights or obligations under this Agreement, (b) the assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of all or
any portion of LICENSEE’s rights or obligations under this Agreement to or by
LICENSEE’s trustee in bankruptcy, receiver, or other individual or entity
appointed to control or direct the business and affairs of LICENSEE, (c) an
involuntary assignment, transfer, sale, sublicense, delegation, encumbrance,
pledge or hypothecation of all or a portion of LICENSEE’s rights or obligations
under this Agreement, including but not limited to a foreclosure by a third
party upon assets of LICENSEE, (d) the merger or consolidation of LICENSEE if
LICENSEE is a corporation, and (e) any other means or method whereby rights or
obligations of LICENSEE under this Agreement are sold, assigned or transferred
to another individual or entity for any reason. Assignment also includes the
sale, assignment, transfer or other event affecting a change in the controlling
interest of LICENSEE, whether by sale, transfer or assignment of shares in
LICENSEE, or by sale, transfer or assignment of partnership interests in
LICENSEE, or otherwise.

12.2 No Assignment by LICENSEE. This Agreement and the subject matter hereof are
personal to LICENSEE. No Assignment of LICENSEE’s rights or obligations
hereunder shall be valid or effective without NOA’s prior written consent,
[***]. In the event of an attempted Assignment in violation of this provision,
NOA shall have the right at any time, at its sole option, to immediately
terminate this Agreement. Upon such termination, NOA shall have no further
obligation under this Agreement to LICENSEE or to LICENSEE’s intended or
purported assignee.

12.3 Proposed Assignment. Prior to any proposed Assignment of this Agreement,
other than to an entity controlled by, controlling or under common control with
LICENSEE, LICENSEE shall give NOA not less than thirty (30) days prior written
Notice thereof, which Notice shall disclose the name of the proposed assignee,
the proposed effective date of the Assignment and the nature and extent of the
rights and obligations that LICENSEE proposes to assign. NOA may, in its sole
discretion, approve or disapprove such proposed Assignment. Unless written
consent is given by NOA to a proposed Assignment, any attempted or purported
Assignment shall be deemed disapproved and NOA shall have the unqualified right,
in its sole discretion, to terminate this Agreement at any time. Upon
termination, NOA shall have no further obligation under this Agreement to
LICENSEE or to LICENSEE’s intended or purported assignee.

12.4 Non-Disclosure Obligation. LICENSEE shall not (a) disclose Nintendo’s
Confidential Information to any proposed assignee of LICENSEE or (b) permit
access to Nintendo’s Confidential Information by any proposed assignee or other
third party, without the prior written consent of NOA to such disclosure, which
consent shall not be unreasonably withheld or delayed. The Notice (and any other
non-public information) provided by LICENSEE to NOA pursuant to the requirements
of Section 12.3 shall be considered confidential information of LICENSEE and
shall not be disclosed by Nintendo without LICENSEE’s consent.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 14



--------------------------------------------------------------------------------

Notwithstanding the foregoing, LICENSEE shall be entitled to disclose a summary
of the material terms of this Agreement (excluding pricing information) to third
parties that have expressed a bona fide interest in acquiring all of, or an
interest in, the assets or stock of LICENSEE (a “Potential Acquiror”) in
connection with the Potential Acquiror’s due diligence activities; provided that
the Potential Acquiror has executed a confidentiality agreement with LICENSEE
that prohibits the Potential Acquiror from divulging the contents of the summary
to any third parties other than its attorneys and accountants who have been
engaged to assist in the evaluation of the potential acquisition.

13. TERM AND TERMINATION

13.1 Term. This Agreement shall commence on the Effective Date and continue for
the Term, unless earlier terminated as provided for herein.

13.2 Breach. In the event that either party commits a breach of this Agreement,
which is not cured within thirty (30) days after Notice thereof, then the
non-breaching may terminate this Agreement upon Notice to the party in breach.

13.3 Bankruptcy. At NOA’s option, this Agreement may be terminated immediately
and without Notice in the event that LICENSEE (a) makes an assignment for the
benefit of creditors, (b) becomes insolvent, (c) files a voluntary petition for
bankruptcy, (d) acquiesces to any involuntary bankruptcy petition, (e) is
adjudicated as a bankrupt, or (f) ceases to do business. [***]

13.4 Termination Other Than by Breach. Upon the expiration of this Agreement or
its termination other than by LICENSEE’s breach, LICENSEE shall have a period of
one hundred eighty (180) days to sell any unsold Licensed Products. All Licensed
Products in LICENSEE’s control following the expiration of such sell-off period
shall be destroyed by LICENSEE within ten (10) days and Notice of such
destruction (with proof certified by an officer of LICENSEE) shall be delivered
to NOA. [***]

13.5 Termination by LICENSEE’s Breach. If this Agreement is terminated by NOA as
a result of a breach of its terms and conditions by LICENSEE, LICENSEE shall
immediately cease all distribution, advertising, marketing or sale of any
Licensed Products. All Bulk Goods and Licensed Products in LICENSEE’s control as
of the date of such termination shall be destroyed by LICENSEE within ten
(10) days and Notice of such destruction (with proof certified by an officer of
LICENSEE) shall be delivered to NOA.

13.6 Breach of NDA or other NOA License Agreements. At NOA’s option, any breach
by LICENSEE of (a) the NDA, or (b) any other license agreement between NOA and
LICENSEE relating to the development of games for any Nintendo video game
system, which breach is not cured within the time period for cure allowed under
the applicable agreement, shall be considered a material breach of this
Agreement entitling NOA to terminate this Agreement in accordance with
Section 13.2 herein.

13.7 No Further Use of the Intellectual Property Rights. Upon expiration or
termination of this Agreement, LICENSEE shall cease all use of the Intellectual
Property Rights for any purpose, except as may be required in connection with
the sale of the Licensed Products authorized under Section 13.4 herein. LICENSEE
shall, within thirty (30) days of expiration or termination, (a) return to NOA
all Development Tools provided to LICENSEE by Nintendo, and (b) return to NOA or
destroy any and all copies of materials constituting, relating to, or disclosing
any Confidential Information, including but not limited to Guidelines, writings,
drawings, models, data, and tools, whether in LICENSEE’s possession or in the
possession of any past or present employee, agent or Independent Contractor who
received the information through LICENSEE. Proof of such return or destruction
shall be certified by an officer of LICENSEE and promptly provided to NOA.

13.8 Termination by NOA’s Breach. If this Agreement is terminated by LICENSEE as
a result of a breach of its terms or conditions by NOA, LICENSEE may continue to
sell the Licensed Products in the Territory until the expiration of the Term, at
which time the provisions of Section 13.4 shall apply.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 15



--------------------------------------------------------------------------------

14. GENERAL PROVISIONS

14.1 Export Control. LICENSEE agrees to comply with the export laws and
regulations of the United States and any other country with jurisdiction over
the Intellectual Property Rights, the Licensed Products or the Development
Tools.

14.2 Force Majeure. Neither party shall be liable for any breach of this
Agreement occasioned by any cause beyond the reasonable control of such party,
including governmental action, war, riot or civil commotion, fire, natural
disaster, labor disputes, restraints affecting shipping or credit, delay of
carriers, inadequate supply of suitable materials, or any other cause which
could not with reasonable diligence be controlled or prevented by the parties.
In the event of material shortages, including shortages of materials or
production facilities necessary for production of the Bulk Goods, NOA reserves
the right to allocate such resources among itself and its licensees.

14.3 Records and Audit. During the Term and for a period of two (2) years
thereafter, LICENSEE agrees to keep accurate, complete and detailed records
relating to the use of the Confidential Information, the Development Tools and
the Intellectual Property Rights. Upon not less than sixty (60) days’ prior
Notice to LICENSEE, but not more than once in any calendar year, NOA may, at its
expense, audit LICENSEE’s records, reports and other information related to
LICENSEE’s compliance with this Agreement; provided, however, that NOA shall
not, during the course of the audit, access LICENSEE’s source code, development
plans, marketing plans, internal business plans or other items deemed
confidential by LICENSEE, except to the extent such materials incorporate,
disclose or reference Nintendo’s Confidential Information or Intellectual
Property Rights.

14.4 Waiver, Severability, Integration, and Amendment. The failure of a party to
enforce any provision of this Agreement shall not be construed to be a waiver of
such provision or of the right of such party to thereafter enforce such
provision. In the event that any term, clause or provision of this Agreement
shall be construed to be or adjudged invalid, void or unenforceable, such term,
clause or provision shall be construed as severed from this Agreement, and the
remaining terms, clauses and provisions shall remain in effect. Together with
the NDA, this Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof. All prior negotiations, representations,
agreements and understandings are merged into, extinguished by and completely
expressed by this Agreement and the NDA. Any amendment to this Agreement shall
be in writing, signed by both parties.

14.5 Survival. In addition to those rights specified elsewhere in this
Agreement, the rights and obligations set forth in Sections 3, 5.5, 6.6, 8, 9,
10, 11, 12.4, 13.4, 13.5, 13.6, 13.7, 13.8, 14.3, 14.4, 14.5, 14.6, 14.7, 14.8
shall survive any expiration or termination of this Agreement to the degree
necessary to permit their complete fulfilment or discharge.

14.6 Governing Law and Venue. This Agreement shall be governed by the laws of
the State of Washington, without regard to its conflict of laws principles.

14.7 Equitable Relief. LICENSEE acknowledges that in the event of its breach of
this Agreement, no adequate remedy at law may be available to NOA and that NOA
shall be entitled to seek injunctive or other equitable relief in addition to
any relief available at law.

14.8 Attorneys’ Fees. In the event it is necessary for either party to this
Agreement to undertake legal action to enforce or defend any action arising out
of or relating to this Agreement, the prevailing party in such action shall be
entitled to recover from the other party all reasonable attorneys’ fees, costs
and expenses relating to such legal action or any appeal therefrom.

14.9 Counterparts and Signature by Facsimile. This Agreement may be signed in
counterparts, which shall together constitute a complete Agreement. A signature
transmitted by facsimile shall be considered an original for purposes of this
Agreement.

IN WITNESS WHEREOF, the parties have entered into this Agreement.

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 16



--------------------------------------------------------------------------------

[Signatures appear on following page]

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 17



--------------------------------------------------------------------------------

NOA:     LICENSEE: NINTENDO OF AMERICA INC.     ELECTRONIC ARTS INC. By:  

/s/ James R. Cannataro

    By:  

/s/ Joel Linzner

Name:   James R. Cannataro     Name:   Joel Linzner Title:   Executive VP,
Administration     Title:   Executive Vice President, Business and Legal Affairs
    EA INTERNATIONAL (STUDIO and PUBLISHING) LTD.       By:  

/s/ Varinder Saini

      Name:   Varinder Saini       Title:   Manager, International Publishing

 

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)   
PAGE 18